 



Exhibit 10.75
EXECUTION COPY

      CREDIT SUISSE SECURITIES (USA) LLC   CREDIT SUISSE Eleven Madison Avenue  
Eleven Madison Avenue New York, NY 10010   New York, NY 10010

CONFIDENTIAL
May 25, 2006
Alion Science and Technology Corporation
1750 Tysons Boulevard
McLean, VA 22102

Attention:   John M. Hughes
Chief Financial Officer

Alion Science and Technology Corporation
$50,000,000 Senior Secured Incremental Term Loan Facility
$175,000,000 Senior Unsecured Increasing Rate Bridge Facility
$310,000,000 Senior Secured Replacement Bank Facilities
Commitment Letter
Ladies and Gentlemen:
     Reference is made to the Credit Agreement dated as of August 2, 2004, as
amended (the “Credit Agreement”), among Alion Science and Technology
Corporation, a Delaware corporation (the “Borrower” or “you”), the lenders party
thereto (the “Lenders”) and Credit Suisse (formerly known as Credit Suisse First
Boston, “CS”), as Administrative Agent and Collateral Agent. Terms used but not
defined in this commitment letter (including the Exhibits and other attachments
hereto, this “Commitment Letter”) shall have the meanings assigned thereto in
the Credit Agreement, in the Summary of Principal Terms and Conditions attached
hereto as Exhibit A (the “Senior Facilities Term Sheet”) or in the Summary of
Principal Terms and Conditions attached hereto as Exhibit B (the “Bridge
Facility Term Sheet” and, together with the Senior Facilities Term Sheet, the
“Term Sheets”).
     You have informed CS, in its capacity as the Administrative Agent, and
Credit Suisse Securities (USA) LLC (“CS Securities” and, together with CS and
their respective affiliates, “Credit Suisse”, “we” or “us”) that you intend
(a) to acquire (the “Acquisition”) from Anteon Corporation (the “Seller”) all of
the Seller’s rights, and to assume the Seller’s obligations, under the Anteon
Contracts, (b) pursuant to Section 2.24 of the Credit Agreement, to obtain
Incremental Term Loan Commitments for additional Term Loans (or, to the extent
contemplated by the sixth paragraph of the fee letter dated the date hereof,
among the Borrower, CS and CS Securities (the “Fee Letter”), Other Term Loans)
in an aggregate principal amount of $50,000,000 (the “Incremental Term
Facility”), (c) to borrow up to $175,000,000 of senior unsecured increasing

 



--------------------------------------------------------------------------------



 



 2
rate loans (the “Bridge Loans”) under the senior unsecured credit facility (the
“Bridge Facility”) described in the Bride Facility Term Sheet, and (d) to amend
certain provisions of the Credit Agreement in order (i) to give effect to the
making of loans under the Incremental Term Facility and the treatment of such
loans as Term Loans for all purposes of the Credit Agreement and the other Loan
Documents, (ii) to permit the Acquisition and the incurrence of the Bridge Loans
and (iii) to make certain other changes thereto (the “Proposed Amendment”). If
the Proposed Amendment is not obtained, then you would not obtain the
Incremental Term Facility, but rather you would terminate the Credit Agreement,
prepay all amounts outstanding thereunder and obtain the senior secured
replacement credit facilities (the “Replacement Bank Facilities”) described in
the Senior Facilities Term Sheet. The Incremental Term Facility, the Replacement
Bank Facilities and the Bridge Facility are referred to collectively herein as
the “Facilities”.
     In connection with the foregoing, (a) CS is pleased to advise you of its
commitment to provide the entire principal amount of the Incremental Term
Facility and the Bridge Facility and (b) CS Securities is pleased to advise you
of its agreement to use commercially reasonable efforts to arrange the Proposed
Amendment, in each case upon the terms and subject to the conditions set forth
in this Commitment Letter. In addition, if the Proposed Amendment is not
obtained, CS is pleased to advise you of its commitment to provide the entire
principal amount of the Replacement Bank Facilities and the Bridge Facility,
upon the terms and subject to the conditions set forth or referred to in this
Commitment Letter.
     You hereby appoint (a) CS Securities to act, and CS Securities hereby
agrees to act, as sole bookrunner and sole lead arranger in respect of the
Facilities, and (b) CS to act, and CS hereby agrees to act, as sole
administrative agent and sole collateral agent in respect of the Facilities.
Each of CS Securities and CS, in such capacities, will perform the duties and
exercise the authority customarily performed and exercised by it in such roles.
You agree that no other titles will be awarded and no compensation (other than
that expressly contemplated by this Commitment Letter and the Fee Letter) will
be paid in connection with the Facilities or the Proposed Amendment unless you
and we shall so agree.
     We reserve the right, prior to or after the execution of definitive
documentation for the Facilities, to syndicate all or a portion of CS’s
commitments in respect of the Facilities to a group of banks, financial
institutions and other institutional lenders identified by us in consultation
with and reasonably acceptable to you (together with CS, the “New Lenders”). We
intend to commence syndication efforts promptly upon the execution of this
Commitment Letter, and you agree actively to assist us in completing a
satisfactory syndication. Such assistance shall include (a) your using
commercially reasonable efforts to ensure that any syndication efforts benefit
from your existing lending and investment banking relationships, (b) direct
contact (at times mutually agreed) between senior management, representatives
and advisors of the Borrower and the proposed New Lenders, (c) assistance by you
in the preparation of a Confidential Information Memorandum for each of the
Facilities and other marketing materials to be used in connection with the
syndications, (d) prior to the launch of the syndications, the obtaining of
ratings for the Incremental Term Facility or the Replacement Bank Facilities, as
applicable, from each of Standard & Poor’s Ratings Service and Moody’s Investors
Service, Inc., and (e) the hosting, with CS Securities, of one or more meetings
(at times mutually agreed) of prospective New Lenders. You agree, at the request
of CS Securities, to assist in the preparation of a version of the Confidential
Information Memorandum and other marketing materials and presentations to be
used in connection with the syndication of the Facilities, consisting
exclusively of information and documentation that is either (i) publicly
available or (ii) not material with respect to the

 



--------------------------------------------------------------------------------



 



 3
Borrower and its subsidiaries or the Seller and its subsidiaries and any of
their respective securities for purposes of United States Federal and state
securities laws.
     CS Securities will manage, in consultation with you, all aspects of any
syndication, including decisions as to the selection of institutions to be
approached and when they will be approached, when their commitments will be
accepted, which institutions will participate and the allocation of the
commitments among the New Lenders (subject to the institutions which will
participate and the commitment allocations being reasonably acceptable to you).
     To assist CS Securities in its syndication efforts, you agree promptly to
prepare and provide to Credit Suisse all information with respect to the
Borrower and its subsidiaries and the Acquisition, including all financial
information and projections (the “Projections”), as we may reasonably request.
You hereby represent and covenant that (a) all information other than the
Projections and information of a general economic nature (the “Information”),
taken as a whole, that has been or will be prepared by or on behalf of you or
any of your representatives and that has been or will be made available to
Credit Suisse by you or any of your representatives in connection with the
transactions contemplated hereby is or will be, when furnished, complete and
correct in all material respects and does not or will not, when furnished,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
and (b) the Projections that have been or will be prepared by or on behalf of
you or any of your representatives and that have been or will be made available
to Credit Suisse by you or any of your representatives in connection with the
transactions contemplated hereby have been or will be prepared in good faith
based upon assumptions that are reasonable at the time made and at the time the
related Projections are made available to Credit Suisse (it being understood
that the Projections are subject to significant uncertainties and contingencies,
many of which are beyond the control of the Borrower, and that no assurance can
be given that such Projections will be realized). You agree that if at any time
prior to the closing of the Facilities and the effectiveness of the Proposed
Amendment any of the representations in the preceding sentence would be
incorrect if the Information and Projections were being furnished, and such
representations were being made by you, at such time, then you will promptly
supplement the Information and the Projections so that such representations will
be correct under those circumstances. In arranging and syndicating the
Facilities and arranging the Proposed Amendment, we will be entitled to use and
rely primarily on the Information and the Projections without responsibility for
independent verification thereof.
     As consideration for CS’s commitment hereunder, and Credit Suisse’s
agreements to perform the services described herein, you agree to pay to CS
Securities the fees set forth in the Fee Letter.
     CS’s commitment hereunder, and Credit Suisse’s agreements to perform the
services described herein, are subject to (a) our not having discovered or
otherwise become aware of any information not previously disclosed to us that we
believe to be inconsistent in a material and adverse manner with our
understanding, based on the information, taken as a whole, provided to us prior
to the date hereof, of the business, assets, liabilities, operations, financial
condition or Projections of the Borrower and its subsidiaries, taken as a whole,
after giving effect to the Acquisition, (b) there not having occurred any event,
change or condition since September 30, 2005 (the date of the most recent
audited financial statements of the Borrower delivered to Credit Suisse as of
the date hereof) that, individually or in the aggregate, has caused, or could
reasonably

 



--------------------------------------------------------------------------------



 



 4
be expected to cause, a material adverse condition in or materially adverse
effect on the business, assets, liabilities, operations or financial condition
of the Borrower and its subsidiaries, taken as a whole, (c) our satisfaction
that, prior to and during the syndication of the Facilities, there shall be no
other issues of debt securities or commercial bank or other credit facilities of
the Borrower or its subsidiaries being offered, placed or arranged, (d) the
negotiation, execution and delivery of definitive documentation with respect to
the Facilities reflecting the terms and conditions set forth in this Commitment
Letter and in the Credit Agreement and otherwise reasonably satisfactory to
Credit Suisse and its counsel, (e) CS Securities having been afforded a period
of at least 20 consecutive days following the launch of the general syndication
of the Facilities (“launch” being defined as the date of the general meeting
with prospective New Lenders) and immediately prior to the closing date to
syndicate the Facilities, and (f) your compliance with the terms of the Fee
Letter.
     You agree (a) to indemnify and hold harmless Credit Suisse and its
officers, directors, employees, agents, controlling persons, members and
successors and assigns (each, an “Indemnified Person”) from and against any and
all losses, claims, damages, liabilities and expenses, joint or several, to
which any such Indemnified Person may become subject arising out of or in
connection with this Commitment Letter, the Fee Letter, the Transactions, the
Facilities or any related transaction or any claim, litigation, investigation or
proceeding relating to any of the foregoing, regardless of whether any such
Indemnified Person is a party thereto, and to reimburse each such Indemnified
Person upon demand for any reasonable legal or other reasonable expenses
incurred in connection with investigating or defending any of the foregoing,
provided that the foregoing indemnity will not, as to any Indemnified Person,
apply to losses, claims, damages, liabilities or related expenses to the extent
they are found in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted primarily from the willful misconduct or gross
negligence of such Indemnified Person, and (b) to reimburse Credit Suisse, upon
presentation of a summary statement, for all reasonable out-of-pocket expenses
(including but not limited to expenses of Credit Suisse’s due diligence
investigation, consultants’ fees (if such consultants are retained with your
prior consent, which consent shall not be unreasonably withheld), syndication
expenses, travel expenses and reasonable fees, disbursements and other charges
of one counsel (as well as local counsel in each applicable jurisdiction), in
each case incurred in connection with the Facilities and the preparation of this
Commitment Letter, the Fee Letter, the definitive documentation for the
Facilities and any security arrangements in connection therewith.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Person shall be liable for any damages arising from the unauthorized use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems or for any
indirect, special, punitive or consequential damages in connection with its
activities related to the Facilities.
     You acknowledge that Credit Suisse may be providing debt financing, equity
capital or other services (including financial advisory services) to other
companies in respect of which you may have conflicting interests regarding the
transactions described herein and otherwise. Neither we nor any of our
affiliates will use confidential information obtained from you by virtue of the
transactions contemplated by this Commitment Letter or our other relationships
with you in connection with the performance by us of services for other
companies, and we will not furnish any such information to other companies. You
also acknowledge that neither we nor any of our affiliates has any obligation to
use in connection with the transactions contemplated by this Commitment Letter,
or to furnish to you, confidential information obtained by us from other
companies.

 



--------------------------------------------------------------------------------



 



 5
     You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and Credit Suisse is intended to be or has been created
in respect of any of the transactions contemplated by this Commitment Letter,
irrespective of whether Credit Suisse has advised or is advising you on other
matters, (b) Credit Suisse, on the one hand, and you, on the other hand, have an
arms-length business relationship that does not directly or indirectly give rise
to, nor do you rely on, any fiduciary duty on the part of Credit Suisse, (c) you
are capable of evaluating and understanding, and you understand and accept, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter, (d) you have been advised that Credit Suisse is engaged in a broad range
of transactions that may involve interests that differ from your interests and
that Credit Suisse has no obligation to disclose such interests and transactions
to you by virtue of any fiduciary, advisory or agency relationship, and (e) you
waive, to the fullest extent permitted by law, any claims you may have against
Credit Suisse for breach of fiduciary duty or alleged breach of fiduciary duty
and agree that Credit Suisse shall have no liability (whether direct or
indirect) to you in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of you, including your
stockholders, employees or creditors.
     This Commitment Letter shall not be assignable by you without the prior
written consent of CS and CS Securities (and any attempted assignment without
such consent shall be null and void), is intended to be solely for the benefit
of the parties hereto (and Indemnitees (as defined below)), and is not intended
to confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto (and Indemnitees). CS may assign its commitment
hereunder to any of its affiliates or, with your consent (which shall not be
unreasonably withheld or delayed), to any prospective New Lender. Any such
assignment to an affiliate will not relieve CS from any of its obligations
hereunder unless and until such affiliate shall have funded the portion of the
commitment so assigned (or the commitment of CS hereunder shall have otherwise
terminated in accordance with the terms of this Commitment Letter). Any such
assignment to a prospective New Lender shall release CS from the portion of its
commitment hereunder so assigned. Any and all obligations of, and services to be
provided by, CS Securities or CS hereunder may be performed and any and all
rights of CS Securities or CS hereunder may be exercised by or through any of
their respective affiliates or branches. This Commitment Letter may not be
amended or any provision hereof waived or modified except by an instrument in
writing signed by CS Securities, CS and you. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed counterpart of a signature page of this Commitment Letter by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. THIS COMMITMENT LETTER SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE PERFORMANCE OF
SERVICES HEREUNDER.
     Each of the parties hereto hereby irrevocably and unconditionally
(a) submits, for itself and its property, to the non-exclusive jurisdiction of
any New York State court or Federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Commitment Letter or the

 



--------------------------------------------------------------------------------



 



 6
transactions contemplated hereby, or for recognition or enforcement of any
judgment, and agrees that all claims in respect of any such action or proceeding
may be heard and determined in such New York State or, to the extent permitted
by law, in such Federal court, (b) waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Commitment Letter or the transactions contemplated hereby in any New York
State or in any such Federal court and (c) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
     This Commitment Letter is delivered to you on the understanding that
neither this Commitment Letter nor the Fee Letter nor any of their terms or
substance shall be disclosed, directly or indirectly, to any other person except
(a) to your affiliates, officers, directors, employees, attorneys, accountants
and advisors on a confidential and need-to-know basis or (b) as required by
applicable law or compulsory legal process (in which case you agree to inform us
promptly thereof); provided that you may disclose this Commitment Letter and the
contents hereof (but not the Fee Letter or the contents thereof) to the Seller
and its officers, directors, employees, attorneys, accountants and advisors on a
confidential and need-to-know basis. Credit Suisse acknowledges and agrees that
(i) the Borrower may file this Commitment Letter with the Securities and
Exchange Commission as an exhibit to any of its periodic reports and (ii) the
provisions of Section 9.16 (Confidentiality) of the Credit Agreement apply to
all Information (as defined therein) provided by the Borrower to Credit Suisse
hereunder or in connection with the syndication of the Facilities.
     Notwithstanding anything herein to the contrary, any party to this
Commitment Letter (and any employee, representative or other agent of such
party) may disclose to any and all persons, without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by this
Commitment Letter and the Fee Letter and all materials of any kind (including
opinions or other tax analyses) that are provided to it relating to such tax
treatment and tax structure, except that (i) tax treatment and tax structure
shall not include the identity of any existing or future party (or any affiliate
of such party) to this Commitment Letter or the Fee Letter and (ii) no party
shall disclose any information relating to such tax treatment and tax structure
to the extent nondisclosure is reasonably necessary in order to comply with
applicable securities laws. For this purpose, the tax treatment of the
transactions contemplated by this Commitment Letter and the Fee Letter is the
purported or claimed U.S. federal income tax treatment of such transactions and
the tax structure of such transactions is any fact that may be relevant to
understanding the purported or claimed U.S. federal income tax treatment of such
transactions.
     The compensation, reimbursement, indemnification, confidentiality,
jurisdiction and waiver of jury trial provisions contained herein and in the Fee
Letter shall remain in full force and effect regardless of whether definitive
financing documentation for the Facilities or the Proposed Amendment shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter.
     Credit Suisse hereby notifies you that pursuant to the requirements of the
USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001)
(the “PATRIOT Act”), Credit Suisse and each New Lender is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name, address, tax identification number and other information
regarding the Borrower that will allow Credit Suisse or such New Lender to
identify

 



--------------------------------------------------------------------------------



 



 7
the Borrower in accordance with the PATRIOT Act. This notice is given in
accordance with the requirements of the PATRIOT Act and is effective as to
Credit Suisse and each New Lender.
     If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and the Fee Letter by not later
than 5:00 p.m. (New York City time) on June 3, 2006. CS’s commitment hereunder,
and Credit Suisse’s agreements to perform the services described herein, will
expire at such time in the event that Credit Suisse has not received such
executed counterparts in accordance with the immediately preceding sentence. In
the event the initial borrowing in respect of the Facilities does not occur on
or before July 15, 2006, then this Commitment Letter, CS’s commitment and Credit
Suisse’s agreements to perform the services described herein shall automatically
terminate unless Credit Suisse shall, in its discretion, agree to an extension.
[Remainder of this page intentionally left blank]

 



--------------------------------------------------------------------------------



 



8
     Credit Suisse is pleased to have been given the opportunity to assist you
in connection with this important financing.

                      Very truly yours,    
 
                    CREDIT SUISSE SECURITIES (USA) LLC    
 
               
 
      by        
 
          /s/ Christopher G. Cunningham    
 
               
 
          Name: Christopher G. Cunningham    
 
          Title: Managing Director    
 
                    CREDIT SUISSE, CAYMAN ISLANDS BRANCH    
 
               
 
      by        
 
          /s/ Robert Hetu    
 
               
 
          Name: Robert Hetu    
 
          Title: Managing Director    
 
               
 
      By        
 
          /s/ Cassandra Droogan    
 
               
 
          Name: Cassandra Droogan    
 
          Title: Vice President    

              Accepted and agreed as of the date first above written:    
 
            ALION SCIENCE AND TECHNOLOGY CORPORATION    
 
           
 
  by   /s/ John M. Hughes    
 
     
 
Name: John M. Hughes    
 
      Title: Executive Vice President and CFO    

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
May 25, 2006   EXHIBIT A

Alion Science and Technology Corporation
$310,000,000 Senior Secured Replacement Bank Facilities
Summary of Principal Terms and Conditions

     
Borrower:
  Alion Science and Technology Corporation, a Delaware corporation (the
“Borrower”).
 
   
Transactions:
  The Borrower intends to enter into a Purchase Agreement (the “Purchase
Agreement”) with Anteon Corporation (the “Seller”), pursuant to which the
Borrower will acquire (the “Acquisition”) all of the Seller’s rights, and assume
the Seller’s obligations, under certain government contracts (the “Anteon
Contracts”) in consideration of the payment by the Borrower to the Seller of
approximately $225,000,000 in cash (the “Acquisition Consideration”). In
connection with the foregoing, (a) the Borrower will obtain Senior Unsecured
Term Loans in an aggregate amount of $175,000,000 (the “Senior Unsecured Term
Loans”), (b) either (i) the Borrower’s existing Credit Agreement dated as of
August 2, 2004, as amended (the “Existing Credit Agreement”) will be amended to,
among other things, permit the Acquisition and the financing therefor and the
Borrower will (x) obtain an Incremental Term Facility under the Existing Credit
Agreement, as so amended, in the aggregate amount of $50,000,000, and (y) borrow
$21,000,000 of delayed draw term loans (the “Delayed Draw Term Loans”)
thereunder, or (ii) the Borrower will prepay in full, and terminate, the
Existing Credit Agreement, using the proceeds of the Replacement Bank Facilities
described below under the caption “Replacement Bank Facilities”, and (c) fees
and expenses incurred in connection with the foregoing will be paid. The
transactions described in this paragraph are collectively referred to herein as
the “Transactions”.
 
   
Sources and Uses:
  The approximate sources and uses of the funds necessary to consummate the
Transactions are set forth on Exhibit C to the Commitment Letter (the
“Commitment Letter”) to which this Term Sheet is attached.
 
   
Agent:
  Credit Suisse, acting through one or more of its branches or affiliates
(“CS”), will act as sole and exclusive administrative agent and collateral agent
(collectively, the “Agent”) for a syndicate of banks, financial institutions and
other institutional lenders

 



--------------------------------------------------------------------------------



 



2

         
 
      (together with CS, the “Lenders”), and will perform the duties customarily
associated with such roles.
 
       
Sole Bookrunner and Sole Lead Arranger:
  Credit Suisse Securities (USA) LLC will act as sole bookrunner and sole lead
arranger for the Senior Facilities described below (the “Arranger”), and will
perform the duties customarily associated with such roles.
 
       
Syndication Agent:
      At the option of the Arranger, a financial institution identified by the
Arranger and acceptable to the Borrower (the “Syndication Agent”).
 
       
Documentation Agent:
      At the option of the Arranger, a financial institution identified by the
Arranger and acceptable to the Borrower (the “Documentation Agent”).
 
       
Replacement Bank Facilities:
  (A)   A senior secured term loan facility in an aggregate principal amount of
up to $260,000,000 (the “Term Facility”).
 
       
 
  (B)   A senior secured revolving credit facility in an aggregate principal
amount of up to $50,000,000 (the “Revolving Facility” and, together with the
Term Facility, the “Senior Facilities”), of which up to $5,000,000 will be
available in the form of letters of credit.
 
       
 
      In connection with the Revolving Facility, CSFB (in such capacity, the
“Swingline Lender”) will make available to the Borrower a swingline facility
under which the Borrower may make short-term borrowings of up to $5,000,000.
Except for purposes of calculating the Commitment Fee described below, any such
swingline borrowings will reduce availability under the Revolving Facility on a
dollar-for-dollar basis. Each Lender under the Revolving Facility shall,
promptly upon request by the Swingline Lender, fund to the Swingline Lender its
pro rata share of any swingline borrowings.
 
       
Purpose:
  (A)   The proceeds of the Term Facility will be used by the Borrower on the
date of the initial borrowing under the Senior Facilities (the “Closing Date”),
solely (a) to refinance the Existing Credit Agreement and (b) together with the
proceeds of the Senior Unsecured Term Loans, (i) to finance the Acquisition and
(ii) to pay related fees and expenses.

 



--------------------------------------------------------------------------------



 



3

         
 
  (B)   The proceeds of loans under the Revolving Facility will be used by the
Borrower solely for working capital and other general corporate purposes,
including for Permitted Acquisitions (as defined below).
 
       
 
  (C)   Letters of credit will be used solely to support payment obligations
incurred in the ordinary course of business by the Borrower and its
subsidiaries.
 
       
Availability:
  (A)   The full amount of the Term Facility will be drawn in a single drawing
on the Closing Date. Amounts borrowed under the Term Facility that are repaid or
prepaid may not be reborrowed.
 
       
 
  (B)   No loans under the Revolving Facility may be made on the Closing Date.
Thereafter, loans under the Revolving Facility will be available at any time
prior to the final maturity of the Revolving Facility, in minimum principal
amounts to be agreed upon. Amounts repaid under the Revolving Facility may be
reborrowed.
 
       
Incremental Term Facility:
  The definitive credit agreement for the Senior Facilities will provide for an
uncommitted incremental term loan facility in an aggregate principal amount not
to exceed $200,000,000.
 
       
Interest Rates and Fees:
      As set forth on Annex I hereto.
 
       
Default Rate:
      The applicable interest rate plus 2.0% per annum.
 
       
Letters of Credit:
      Letters of credit under the Revolving Facility will be issued by CS or
another Lender acceptable to the Borrower and the Agent (the “Issuing Bank”).
Each letter of credit shall expire not later than the earlier of (a) 12 months
after its date of issuance and (b) the fifth business day prior to the final
maturity of the Revolving Facility; provided, however, that any letter of credit
may provide for renewal thereof for additional periods of up to 12 months (which
in no event shall extend beyond the date referred to in clause (b) above).
 
       
 
      Drawings under any letter of credit shall be reimbursed by the Borrower on
the same business day. To the extent that the Borrower does not reimburse the
Issuing Bank on the same business day, the Lenders under the Revolving Facility
shall be irrevocably obligated to reimburse the Issuing Bank

 



--------------------------------------------------------------------------------



 



4

         
 
      pro rata based upon their respective Revolving Facility commitments.
 
       
 
      The issuance of all letters of credit shall be subject to the customary
procedures of the Issuing Bank.
 
       
Final Maturity and Amortization:
  (A)   Term Facility
 
       
 
      The Term Facility will mature on the date that is five years after the
Closing Date, and will amortize in equal quarterly installments in an aggregate
annual amount equal to 1% of the original principal amount of the Term Facility
with the balance payable at the Maturity thereof.
 
       
 
  (B)   Revolving Facility
 
       
 
      The Revolving Facility will mature on the date that is five years after
the Closing Date.
 
       
Guarantees:
      All obligations of the Borrower under the Facilities and under any
interest rate protection or other hedging arrangements entered into with a
Lender or any affiliate thereof (“Hedging Arrangements”) will be unconditionally
guaranteed (the “Guarantees”) by each existing and subsequently acquired or
organized domestic and, to the extent no adverse tax consequences to the
Borrower would result therefrom, foreign subsidiary of the Borrower (the
“Subsidiary Guarantors”).
 
       
Security:
      The Facilities, the Guarantees and any Hedging Arrangements will be
secured by substantially all the assets of the Borrower and each Subsidiary
Guarantor (collectively, the “Collateral”), including but not limited to: (a) a
perfected first-priority pledge of all the capital stock or other equity
interests held by the Borrower or any Subsidiary Guarantor (which pledge, in the
case of any foreign subsidiary, shall be limited to 100% of the non-voting stock
or other equity interests (if any) and 65% of the voting stock or other equity
interests of such foreign subsidiary to the extent the pledge of any greater
percentage would result in adverse tax consequences to the Borrower) and
(b) perfected first-priority security interests in, and mortgages on,
substantially all tangible and intangible assets of the Borrower and each
Subsidiary Guarantor (including but not limited to accounts receivable,
inventory, equipment, general intangibles, investment property, intellectual
property, real

 



--------------------------------------------------------------------------------



 



5

     
 
  property, cash, commercial tort claims, letter of credit rights, intercompany
notes and proceeds of the foregoing) except for those assets for which the Agent
shall determine, in its reasonable judgment, that the costs of obtaining such
security interest are excessive in relation to the value of the security
afforded thereby.
 
   
 
  All the above-described pledges, security interests and mortgages shall be
created on terms, and pursuant to documentation, consistent with those under the
Existing Credit Agreement or otherwise satisfactory to the Borrower and the
Lenders, and, subject to customary and limited exceptions to be agreed upon,
none of the Collateral shall be subject to any other pledges, security interests
or mortgages.
 
   
Mandatory Prepayments:
  Loans under the Term Facility shall be prepaid with (a) 50% of Excess Cash
Flow (as defined in the Existing Credit Agreement) for each fiscal year,
reducing to 25% if the Leverage Ratio (as defined in the Existing Credit
Agreement) at the end of such fiscal year was less than 2.0 to 1.0, (b) 100% of
the net cash proceeds of all non-ordinary course asset sales or other
dispositions of property by the Borrower and its subsidiaries (including
insurance and condemnation proceeds) (subject to exceptions and reinvestment
provisions as provided for in the Existing Credit Agreement), (c) 100% of the
net cash proceeds of issuances of debt obligations of the Borrower and its
subsidiaries (subject to exceptions as provided for in the Existing Credit
Agreement), (d) 50% of the net cash proceeds of issuances of equity securities
of the Borrower and its subsidiaries (subject to exceptions as provided for in
the Existing Credit Agreement, including an exception for issuances of equity
pursuant to the Borrower’s Employee Stock Ownership Plan (the “ESOP”) and
reducing to 25% if the Leverage Ratio at the time would be less than 2.0 to
1.0), and (e) 100% of the amount of any purchase price adjustment received by
the Borrower or any of its subsidiaries in cash pursuant to the Purchase
Agreement.
 
   
 
  The above-described mandatory prepayments shall be applied first to any
amortization payments payable in the immediately succeeding 24 months and
thereafter, pro rata to the remaining amortization payments thereunder.

 



--------------------------------------------------------------------------------



 



6

     
Voluntary Prepayments and Reductions in Commitments:
  Voluntary reductions of the unutilized portion of the Facilities commitments
and prepayments of borrowings will be permitted at any time, in minimum
principal amounts of $1,000,000, without premium or penalty, subject to
reimbursement of the Lenders’ breakage costs in the case of a prepayment of
Adjusted LIBOR borrowings other than on the last day of the relevant interest
period. All voluntary prepayments of the Term Facility will be applied to the
remaining amortization payments thereunder as directed by the Borrower.
 
   
Representations and Warranties:
  Substantially as provided for in the Existing Credit Agreement, including
accuracy of financial statements and other information; no material adverse
change; absence of litigation; no violation of material agreements or
instruments; compliance with laws (including ERISA, margin regulations and
environmental laws); payment of taxes; ownership of properties; inapplicability
of the Investment Company Act; solvency; effectiveness of governmental
approvals; labor matters; environmental and other regulatory matters; and
validity, priority and perfection of security interests in the Collateral.
 
   
Conditions Precedent to Initial Borrowing:
  Usual for facilities and transactions of this type, including delivery of
satisfactory legal opinions; first-priority perfected security interests in the
Collateral (free and clear of all liens, other than permitted liens); delivery
of Assignment of Claims Act filings; execution of the Guarantees, which shall be
in full force and effect; accuracy of representations and warranties; absence of
defaults, prepayment events or creation of liens under debt instruments or other
agreements; evidence of authority; absence of material adverse change; payment
of fees and expenses; and obtaining of satisfactory insurance.
 
   
 
  The initial borrowing under the Senior Facilities will also be subject to the
applicable conditions precedent set forth in Exhibit D to the Commitment Letter.
 
   
Conditions Precedent to all Borrowings:
  Delivery of notice, accuracy of representations and warranties and absence of
defaults.
 
   
Affirmative Covenants:
  Substantially as provided for in the Existing Credit Agreement, including
maintenance of corporate existence and rights; performance of material
obligations; delivery of annual and quarterly financial statements, other
financial information and

 



--------------------------------------------------------------------------------



 



7

     
 
  information required under the PATRIOT Act; delivery of notices of default,
litigation, ERISA events and material adverse change; maintenance of properties
in good working order; maintenance of satisfactory insurance; use of
commercially reasonable efforts to maintain a rating of the Facilities by each
of Standard & Poor’s Ratings Service (“S&P”) and Moody’s Investors Service, Inc.
(“Moody’s”); compliance with laws; inspection of books and properties; hedging
arrangements; further assurances; and payment of taxes.
 
   
Negative Covenants:
  Substantially similar to the Existing Credit Agreement (as modified to give
effect to the Transactions), including limitations on dividends on, and
redemptions and repurchases of, capital stock (except as required pursuant to
ERISA, the ESOP and other existing contractual and statutory obligations);
limitations on prepayments, redemptions and repurchases of debt (other than
loans under the Senior Facilities); limitations on liens and sale-leaseback
transactions; limitations on loans and investments; limitations on debt,
guarantees and hedging arrangements; limitations on mergers, acquisitions and
asset sales; limitations on transactions with affiliates; limitations on changes
in business conducted by the Borrower and its subsidiaries; limitations on
amendments of debt and other material agreements; and limitations on capital
expenditures.
 
   
 
  Notwithstanding the foregoing, the Borrower will be permitted to make
“Permitted Acquisitions”, as defined in the Existing Credit Agreement, which
includes the following principal elements: (a) the acquired entity is a business
unit, or would become a wholly owned subsidiary of the Borrower, and is in a
similar line of business; (b) no default or event of default shall have occurred
and be continuing and the Borrower would be in pro forma compliance with its
covenants; (c) on a pro forma basis, the Borrower’s ratio of Total Debt to
EBITDA would be at least 0.25 to 1.00 lower than the required covenant level at
the time; and (d) after giving effect to the acquisition and the financing
therefor, there would be at least $5,000,000 of available commitments under the
Revolving Facility.

 



--------------------------------------------------------------------------------



 



8

     
Selected Financial Covenants:
  The definitive credit documentation for the Facilities will contain the
following financial covenants (with financial definitions and levels to be
agreed upon): (a) maximum ratios of Total Debt to EBITDA and (b) minimum
interest coverage ratios.
 
   
Events of Default:
  Substantially as provided for in the Existing Credit Agreement, including
nonpayment of principal, interest or other amounts; violation of covenants;
incorrectness of representations and warranties in any material respect; cross
default and cross acceleration; bankruptcy; material judgments; ERISA events;
actual or asserted invalidity of guarantees or security documents; and Change of
Control (as defined in the Existing Credit Agreement).
 
   
Voting:
  Amendments and waivers of the definitive credit documentation will require the
approval of Lenders holding more than 50% of the aggregate amount of the loans
and commitments under the Senior Facilities (with certain amendments and waivers
also requiring class votes), except that the consent of each Lender directly
adversely affected thereby shall be required with respect to, among other
things, (a) increases in the commitment of such Lender, (b) reductions of
principal, interest or fees, (c) extensions of final maturity or scheduled
amortization and (d) releases of guarantors or all or substantially all of the
Collateral.
 
   
Yield Protection and Illegality:
  Substantially as provided for in the Existing Credit Agreement, including
protection with respect to breakage costs, changes in capital requirements or
their interpretation, changes in circumstances, reserves, illegality and taxes.
 
   
Assignments and Participations:
  The Lenders will be permitted to assign loans and commitments under the Senior
Facilities to other Lenders or their affiliates without the consent of the
Borrower and to other persons with the consent of the Borrower (and, if a
Revolving Facility commitment is being assigned, the Swingline Lender and the
Issuing Bank), in each case not to be unreasonably withheld or delayed; provided
that the consent of the Borrower shall not be required after the occurrence and
during the continuance of an Event of Default. All assignments will require the
consent of the Agent, not to be unreasonably withheld or delayed. Each
assignment will be in an amount of an integral multiple of $1,000,000.
Assignments will be by

 



--------------------------------------------------------------------------------



 



9

     
 
  novation and will not be required to be pro rata between the Senior
Facilities.
 
   
 
  The Lenders will be permitted to sell participations in loans and commitments
without restriction. Voting rights of participants shall be limited to matters
in respect of (a) increases in commitments, (b) reductions of principal,
interest or fees, (c) extensions of final maturity or scheduled amortization and
(d) releases of guarantors or all or substantially all of the Collateral.
 
   
Expenses and Indemnification:
  The Borrower will indemnify the Arranger, the Agent, the Syndication Agent,
the Documentation Agent and the Lenders and hold them harmless from and against
all reasonable costs, expenses (including reasonable fees, disbursements and
other reasonable charges of counsel) and liabilities of the Arranger, the Agent,
the Syndication Agent, the Documentation Agent and the Lenders arising out of or
relating to any claim or any litigation or other proceeding (regardless of
whether the Arranger, the Agent, the Syndication Agent, the Documentation Agent
or any Lender is a party thereto) that relates to the Transactions, including
the financing contemplated hereby or any transactions connected therewith,
provided that none of the Arranger, the Agent, the Syndication Agent, the
Documentation Agent or any Lender will be indemnified for any cost, expense or
liability to the extent determined in the final, non-appealable judgment of a
court of competent jurisdiction to have resulted from its gross negligence or
willful misconduct. In addition, all reasonable out-of-pocket expenses
(including, without limitation, reasonable fees, disbursements and other charges
of counsel) of the Arranger, the Agent, the Syndication Agent, the Documentation
Agent and the Lenders for enforcement costs and documentary taxes associated
with the Senior Facilities will be paid by the Borrower.
 
   
Governing Law and Forum:
  New York.
 
   
Counsel to Agent and Arranger:
  Cravath, Swaine & Moore LLP.

 



--------------------------------------------------------------------------------



 



ANNEX 1

     
Interest Rates:
  The interest rates under the Senior Facilities will be as follows:
 
   
 
  Term Facility
 
   
 
  At the option of the Borrower, Adjusted LIBOR plus 2.50% or ABR plus 1.50%.
 
   
 
  Revolving Facility
 
   
 
  At the option of the Borrower, Adjusted LIBOR plus 2.75% or ABR plus 1.75%
 
   
 
  Both Facilities
 
   
 
  The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if agreed
to by all relevant Lenders, 9 or 12 months) for Adjusted LIBOR borrowings.
 
   
 
  Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans based on the Prime Rate) and interest shall be payable at the end of each
interest period and, in any event, at least every 3 months.
 
   
 
  ABR is the Alternate Base Rate, which is the higher of CSFB’s Prime Rate and
the Federal Funds Effective Rate plus 1/2 of 1.0%.
 
   
 
  Adjusted LIBOR will at all times include statutory reserves.
 
   
Letter of Credit Fee:
  A per annum fee equal to the spread over Adjusted LIBOR under the Revolving
Facility will accrue on the aggregate face amount of outstanding letters of
credit under the Revolving Facility, payable in arrears at the end of each
quarter and upon the termination of the Revolving Facility, in each case for the
actual number of days elapsed over a 360-day year. Such fees shall be
distributed to the Lenders participating in the Revolving Facility pro rata in
accordance with the amount of each such Lender’s Revolving Facility commitment.
In addition, the Borrower shall pay to the Issuing Bank, for its own account,
(a) a fronting fee equal to a percentage per annum to be agreed upon of the
aggregate face amount of outstanding letters of credit, payable in arrears at
the end of each quarter and upon the termination of the Revolving Facility,
calculated based upon the actual number of days elapsed over a 360-day year, and
(b) customary issuance and administration fees.
 
   
Commitment Fees:
  0.50% per annum on the undrawn portion of the commitments in respect of the
Senior Facilities, payable

 



--------------------------------------------------------------------------------



 



2

     
 
  quarterly in arrears after the Closing Date and upon the termination of the
commitments, calculated based on the number of days elapsed in a 360-day year.
 
   
Changes in Interest Rates:
  The definitive documentation for the Senior Facilities will contain provisions
under which, from and after the date of delivery of the Borrower’s financial
statements covering a period of at least six full months after the Closing Date,
and so long as no default shall have occurred and be continuing, interest rates
under the Revolving Facility will be subject to reduction in increments to be
agreed upon based upon performance goals to be agreed upon.

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
May 25, 2006   EXHIBIT B

Alion Science and Technology Corporation
$175,000,000 Senior Unsecured Increasing Rate Bridge Loans
Summary of Principal Terms and Conditions1

     
Borrower:
  Alion Science and Technology Corporation, a Delaware corporation (the
“Borrower”).
 
   
Agent:
  Credit Suisse, acting through one or more of its branches or affiliates
(“CS”), will act as sole administrative agent (in such capacity, the “Agent”)
for a syndicate of banks, financial institutions and other institutional lenders
(together with CS, the “Lenders”), and will perform the duties customarily
associated with such roles.
 
   
Sole Bookrunner and Sole Lead Arranger:
  Credit Suisse Securities (USA) LLC will act as sole bookrunner and sole lead
arranger for the Senior Unsecured Increasing Rate Bridge Facility described
below (collectively, in such capacities, the “Arranger”), and will perform the
duties customarily associated with such roles.
 
   
Syndication Agent:
  At the option of the Arranger, one or more financial institutions identified
by the Arranger and acceptable to the Borrower (in such capacity, the
“Syndication Agent”).
 
   
Documentation Agent:
  At the option of the Arranger, one or more financial institutions identified
by the Arranger and acceptable to the Borrower (in such capacity, the
“Documentation Agent”).
 
   
Senior Unsecured Bridge Facility:
  Senior unsecured increasing rate bridge loans in an aggregate principal amount
of up to $175,000,000 (the “Senior Unsecured Term Loans”).
 
   
Purpose:
  The proceeds of the Senior Unsecured Term Loans will be used by the Borrower
on the Closing Date, together with the proceeds of the Incremental Term
Facility, solely (a) to pay the Acquisition Consideration, (b) to prepay loans
outstanding under the Existing Credit Agreement and (c) to pay related fees and
expenses.

 

1   All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this term sheet is attached, including
Exhibit A thereto.

 



--------------------------------------------------------------------------------



 



2

     
Availability:
  The full amount of the Senior Unsecured Term Loans must be drawn in a single
drawing on the date of the borrowing of the Senior Unsecured Term Loans (the
“Closing Date”). Senior Unsecured Term Loans that are repaid or prepaid may not
be reborrowed.
 
   
Guarantees:
  Each existing and subsequently acquired or organized subsidiary of the
Borrower that is or that is required to be a “Subsidiary Guarantor” under and as
defined in the Existing Credit Agreement will guarantee (the “Guarantees”) the
Senior Unsecured Term Loans.
 
   
Interest Rates:
  Interest for the six-month period commencing on the Closing Date shall be paid
at the London interbank offered rate for U.S. dollars (for a three-month
interest period) (the “LIBO Rate”) plus 550 basis points. Thereafter, interest
shall be paid at (a) for the six-month period commencing on the six-month
anniversary of the Closing Date, the LIBO Rate plus 625 basis points and (b) for
the six-month period commencing on the first anniversary of the Closing Date,
the LIBO Rate plus 700 basis points. Any Extended Loans (as defined below) shall
bear interest at the LIBO Rate plus 900 basis points; provided that the portion
of any interest payment representing a per annum interest rate in excess of the
LIBO Rate plus 700 basis points shall be paid by capitalizing such excess
portion of interest as additional Extended Loans. All references herein to
Extended Loans shall include additional Extended Loans owed and outstanding as a
result of the preceding sentence.
 
   
Interest Payments:
  Interest on the Loans (as defined below) will be payable in cash (except as
provided above), quarterly in arrears.
 
   
Default Rate:
  The applicable interest rate plus 2.0%.
 
   
 
  Notwithstanding anything to the contrary set forth herein, in no event shall
any limit upon the amount of interest payable in cash with respect to the
Extended Loans affect the payment in cash of any default rate of interest in
respect of any Extended Loans.
 
   
Initial Maturity Date:
  The eighteen-month anniversary of the Closing Date (the “Initial Maturity
Date”).
 
   
Exchange:
  If the Senior Unsecured Term Loans have not been previously repaid or prepaid
in full in cash on or prior to the Initial Maturity Date (with such non-payment
on such date not being an event of default), the maturity of

 



--------------------------------------------------------------------------------



 



3

     
 
  the Senior Unsecured Term Loans shall automatically be extended to the date
that is five years and six months following the Closing Date (the “Extended Loan
Maturity Date”; such extended Senior Unsecured Term Loans, the “Extended Loans”
and, together with the Senior Unsecured Term Loans, the “Loans”). Extended Loans
will bear interest as described above and will have covenants, events of default
and mandatory redemption provisions identical to the Senior Unsecured Term Loans
except to the extent set forth herein.
 
   
Extended Loan Maturity Date:
  The Borrower shall repay the Extended Loans in full in cash on the Extended
Loan Maturity Date at a price (expressed as a percentage of the outstanding
principal amount of such Extended Loans) of 103%.
 
   
Mandatory Prepayments:
  The Loans shall be prepaid with, subject to certain exceptions to be agreed
upon, (i) the net proceeds from the issuance, offering or placement of any debt
obligations or equity securities by the Borrower or any of its subsidiaries,
other than borrowings under the Existing Credit Agreement (with such proceeds
being applied to repay the Loans prior to the repayment of loans outstanding
under the Existing Credit Agreement); and (ii) the net proceeds from any asset
sales by the Borrower or any of its subsidiaries (including proceeds from the
sale of stock of any subsidiary of the Borrower) in excess of the amount
required to be paid to the lenders under the Existing Credit Agreement. Such
mandatory prepayments made pursuant to clauses (i) or (ii) of the preceding
sentence during the periods set forth below shall be payable at the prices set
forth below:
 
   

              Months after Closing Date   Price2
 
  0-6   100%
 
  7-12   101%
 
  13-18   102%
 
  19-30   101%
 
  31-42   102%
 
  43-Extended Loan Maturity Date   103%

     
Change of Control:
  The Borrower will be required to offer to prepay the Loans following the
occurrence of a Change of Control (to be defined) at 100% of the outstanding
principal

 

2   Price is expressed as a percentage of the aggregate principal amount of
Loans being prepaid.

 



--------------------------------------------------------------------------------



 



4

     
 
  amount thereof (if such Change of Control occurs prior to the Initial Maturity
Date) or at 101% of the outstanding principal amount thereof (if such Change of
Control occurs on or after the Initial Maturity Date).
 
   
Voluntary Prepayments:
  The Senior Unsecured Term Loans may be prepaid, in whole or in part, upon not
less than 5 days’ prior written notice, at the option of the Borrower at any
time during the periods set forth below at the prices set forth below:

              Months after Closing Date   Price3
 
  0-6   100%
 
  7-12   101%
 
  13-Initial Maturity Date   102%

     
 
  The Extended Loans may be prepaid, in whole or in part, upon not less than
5 days’ prior written notice, at the option of the Borrower at any time during
the periods set forth below at the prices set forth below:

              Months after Closing Date   Price4
 
  19-30   101%
 
  31-42   102%
 
  43-Extended Loan Maturity Date   103%

     
Assignments and Participations:
  Each Lender shall have the absolute and unconditional right to assign or
participate the Loans held by it in compliance with applicable law to any third
party at any time and shall give notice to the Borrower of any such assignment.
 
   
Representations and Warranties:
  The definitive documentation relating to the Loans (the “Loan Documents”) will
contain representations and warranties relating to the Borrower and its
subsidiaries that are usual and customary for transactions of this nature or
required by the Agent for this transaction in particular, including but not
limited to those set forth in the Existing Credit Agreement, with such changes
as are appropriate in connection with the Loans.

 

3   Price is expressed as a percentage of the aggregate principal amount of
Senior Unsecured Term Loans being prepaid.   4   Price is expressed as a
percentage of the aggregate principal amount of Senior Unsecured Term Loans
being prepaid.

 



--------------------------------------------------------------------------------



 



5

     
Conditions Precedent to Borrowing:
  Usual for facilities and transactions of this type and others to be reasonably
specified by the Agent, including, without limitation, delivery of satisfactory
legal opinions, corporate documents and officers’ and public officials’
certifications; execution of the Guarantees, which shall be in full force and
effect; evidence of authority; and payment of fees and expenses.
 
   
 
  The borrowing under the Senior Unsecured Term Facility will also be subject to
the applicable conditions precedent set forth in Exhibit D to the Commitment
Letter.
 
   
Covenants:
  The Loan Documents will contain covenants relating to the Borrower and its
subsidiaries that are usual and customary for transactions of this nature or
required by the Agent for this transaction in particular, including but not
limited to those set forth in the Existing Credit Agreement, with such changes
as are appropriate in connection with the Loans.
 
   
Events of Default:
  Customary for the type of transactions proposed and others to be reasonably
specified by the Agent relating to the Borrower and its subsidiaries (subject,
where appropriate, to thresholds and grace periods to be agreed upon),
including, but not limited to, nonpayment of principal, interest or other
amounts; violation of covenants; incorrectness of representations and warranties
in any material respect; cross default and cross acceleration; bankruptcy;
material judgments; ERISA events; or actual or asserted invalidity of
guarantees.
 
   
Voting:
  Amendments and waivers of the Loan Documents will require the approval of
Lenders holding more than 50% of the aggregate amount of the Loans, except that
the consent of each Lender shall be required with respect to, among other
things, (a) reductions of principal, interest or fees payable to such Lender,
(b) extensions of the Initial Maturity Date or the Extended Loan Maturity Date,
as applicable, and (c) releases of all or substantially all of the value of the
Guarantees.
 
   
Cost and Yield Protection:
  Usual for facilities and transactions of this type, including customary tax
gross-up provisions.
 
   
Expenses and Indemnification:
  The Borrower will indemnify the Arranger, the Agent, the Syndication Agent,
the Documentation Agent, the

 



--------------------------------------------------------------------------------



 



6

     
 
  Lenders, their respective affiliates, successors and assigns and the officers,
directors, employees, agents, advisors, controlling persons and members of each
of the foregoing (each an “Indemnified Person”) and hold them harmless from and
against all costs, expenses (including reasonable fees, disbursements and other
charges of counsel) and liabilities of such Indemnified Person arising out of or
relating to any claim or any litigation or other proceeding (regardless of
whether such Indemnified Person is a party thereto) that relates to the
Transactions, including the financing contemplated hereby, the Acquisition or
any transactions connected therewith, provided that no Indemnified Person will
be indemnified for any cost, expense or liability to the extent determined in
the final, non-appealable judgment of a court of competent jurisdiction to have
resulted primarily from its gross negligence or willful misconduct. In addition,
all out-of-pocket expenses (including, without limitation, fees, disbursements
and other charges of counsel) of the Arranger, the Agent, the Syndication Agent,
the Documentation Agent and the Lenders for enforcement costs and documentary
taxes associated with the Loans will be paid by the Borrower.
 
   
Governing Law:
  New York.
 
   
Counsel to the Agent and the Arranger:
  Cravath, Swaine & Moore LLP.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Sources and Uses of Funds
(in millions of dollars)
(all figures are approximate)

                      Sources of Funds           Uses of Funds        
Revolving Facility1
  $ 0.0     Acquisition Consideration   $ 225.0  
 
                   
Delayed Draw Term Loans
    21.0              
 
                   
Incremental Term Facility2
    50.0     Prepay Existing Revolving Facility     10.0  
 
                 
 
                   
Senior Unsecured Bridge Facility
    175.0     Transaction Costs     11.0  
 
               
 
                   
Total Sources
  $ 246.0     Total Uses   $ 246.0  
 
               

 

1   Represents amount to be drawn under the $50,000,000 Revolving Facility on
the Closing Date.   2   Assumes Proposed Amendment is obtained and Replacement
Bank Facilities not provided.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Alion Science and Technology Corporation
$50,000,000 Senior Secured Incremental Term Facility
$175,000,000 Senior Unsecured Increasing Rate Bridge Facility
$310,000,000 Senior Secured Replacement Bank Facilities
Summary of Additional Conditions Precedent1
     The initial borrowing under the Facilities shall be subject to the
following additional conditions precedent:
     1. The Acquisition and the other Transactions shall be consummated
simultaneously with the closing under the Facilities in accordance with
applicable law and on the terms described in the Term Sheets; the Purchase
Agreement and all other related documentation shall be satisfactory to the Agent
and no provision thereof shall have been waived, amended, supplemented or
otherwise modified in any material respect adverse to the Lenders without the
consent of the Agent.
     2. The Agent shall have received a pro forma consolidated balance sheet and
related pro forma consolidated statements of income of the Borrower as of and
for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least 30 days prior to the Closing
Date, prepared after giving effect to the Transactions as if the Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such statements of income).
     3. The Agent shall be satisfied that (a) the Borrower’s consolidated pro
forma EBITDA for the four-fiscal quarter period most recently ended at least
30 days prior to the Closing Date (prepared on a pro forma basis with stated
assumptions and adjustments as shall be reasonably satisfactory to the Agent to
give pro forma effect to the Transactions as if they had occurred at the
beginning of such four-fiscal quarter period) (such consolidated pro forma
EBITDA, “Pro Forma EBITDA”) shall not be less than $71,000,000 and (b) the
Borrower’s ratio of Total Debt (as defined in the Existing Credit Agreement) on
the Closing Date to Pro Forma EBITDA shall be no more than 6.0 to 1.0.
     4. The Agent shall have received a certificate from the chief financial
officer of the Borrower certifying that the Borrower and its subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby, are solvent.
     5. All requisite governmental authorities and material third parties shall
have approved or consented to the Transactions and the other transactions
contemplated hereby to the extent required, all applicable appeal periods shall
have expired and there shall be no litigation, governmental, administrative or
judicial action, actual or threatened, that could reasonably be expected to
prevent, materially restrain or impose materially burdensome conditions on the
Transactions or the other transactions contemplated hereby.
 

1   All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter, including Exhibit A thereto, to which this
Exhibit D is attached.

 



--------------------------------------------------------------------------------



 



  2
     6. The Agent shall have received, at least five business days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

 